DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 recites “computer readable medium storing a program for a computer of a communication device …” which drawn to the computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.


Claim Objections
Claims 3, 7, 12, 16 are objected to because of the following informalities:  the phase “in a case” should change to “in response to” or “based on” or “when”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Maldari et al. (US 20150312703 A1).

Regarding claim 1, Gu teaches communication device (Gu, Fig. 10, Bluetooth Hub/master device 900 and Par. 85), comprising: a communicator (Gu, Fig. 12, chip 910) that communicates with external devices (Gu, Fig. 10 and Par. 86, plurality of Bluetooth/BLE devices); and a processor that controls connection (Gu, Fig. 10), wherein, while at least one of the external devices is assigned to a main external device which is a main connection target (plurality of Bluetooth/BLE devices are arranged in sequence (i.e. priority order defines the sequence, which device at top of the sequence is a main external device) (Gu, Fig. 10 and Par. 86)), the processor switches between: a first period to allow communication with an auxiliary external device which is not the main external device (Gu, Fig. 10 and Pars. 52, 62, 86, obtains advertising packet/data and establish a connection with a BLE device for a certain time period); and a second period not to allow communication with the auxiliary external device (Gu, Fig. 10 and Pars. 52, 62, 86, obtains advertising packet/data and establish a connection with another BLE device for another time period).
As indicated above plurality of Bluetooth/BLE devices are arranged in sequence as taught by GU is i.e. priority order defines the sequence and Maldari is incorporated here to provide such evidence (Maldari, Figs. 5-6 and Pars. 34-35).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Maldari into Gu to indicate priority given.

Regarding 2, the combination of Gu and Maldari teaches previous claim.  The combination further teaches the communication device according to claim 1, wherein the processor switches between the first period and the second period based on a set condition (Gu, Par. 86, based on time period/interval).

Regarding claim 10, method of claim 10 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 10.

Regarding claim 11, method of claim 11 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the method of claim 11.

Regarding claim 19, computer readable medium of claim 19 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the computer readable medium of claim 19.


Claims 3-5, 7-9, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Maldari et al. (US 20150312703 A1) and in further view of Nagareda (US 20160246264 A1).

Regarding 3, the combination of Gu and Maldari teaches previous claim.  The combination further teaches the communication device according to claim 2, wherein the processor switches to the first period in a case in which the processor needs to communicate with the auxiliary external device for “a request for performing the first operation” (Gu, Pars. 61-62, send a request to the first Bluetooth device for performing first operation). 
However, the combination fails to teach “a request for performing the first operation” as taught above by Gu is “particular information”.
Nagareda teaches such feature (Nagareda, Fig. 6, S103-S104 and Par. 73, smart phone 10 (communication device)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Nagareda into Gu to the combination of Gu and Maldari communicate setting information.

Regarding 4, the combination of Gu, Maldari and Nagareda teaches previous claim.  The combination further teaches the communication device according to claim 3, wherein, the processor cuts off connection with the auxiliary external device after the communication device communicates with the auxiliary external device for particular information in the first time period (Nagareda, Fig. 6, S110).

Regarding 5, the combination of Gu, Maldari and Nagareda teaches previous claim.  The combination further teaches the communication device according to claim 3, wherein the processor switches to the second period after the communication device communicates with the auxiliary external device for the particular information (Gu, Par. 62).

Regarding 7, the combination of Gu, Maldari and Nagareda teaches previous claim.  The combination further teaches the communication device according to claim 3, wherein the processor counts a current time (Nagareda, Fig. 3 and Par. 46), and in a case in which the current time is corrected (Nagareda, Fig. 3 and Par. 46), the processor switches to the first period for the corrected current time as the particular information (Nagareda, Fig. 6 and Par. 73). 

Regarding 8, the combination of Gu, Maldari and Nagareda teaches previous claim.  The combination further teaches the communication device according to claim 7, wherein the current time is a local time in a time zone corresponding to a current position of the communication device (Nagareda, Fig. 9 and Par. 96, 124-125), and correction of the current time includes change in the time zone and start and end of daylight saving time in the local time (Nagareda, Pars. 127-129).  

Regarding 9, the combination of Gu, Maldari and Nagareda teaches previous claim.  The combination further teaches the communication device according to claim 3, wherein the processor counts a current time (Nagareda, Fig. 3 and Par. 46), and the processor switches to the first period for a corrected current time as the particular information when a standard time passes after the communication device transmits data of the current time to the auxiliary external device (Nagareda, Pars. 125, local time of the switching destination is changed to the information after the information kept in the electronic timepiece 40 (i.e. when a standard time passes after the communication device transmits data of the current time to the auxiliary external device), at least the daylight saving time implementation information is transmitted to the electronic timepiece 40 (i.e. transmits data of the current time as the particular information to the auxiliary external device)).

Regarding claim 12, method of claim 12 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the method of claim 12.

Regarding claim 13, method of claim 13 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 13.

Regarding claim 14, method of claim 14 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 14.

Regarding claim 16, method of claim 16 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the method of claim 16.

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the method of claim 17.

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the method of claim 18.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20170272270 A1) in view of Maldari et al. (US 20150312703 A1) and in further view of Nagareda (US 20160246264 A1), and further in further view of Choi et al. (US 20170245145 A1).

Regarding 6, the combination of Gu, Maldari and Nagareda teaches previous claim.
However, the combination does not teach claim 6.
Choi teaches the communication device according to claim 5, wherein the processor controls connection with multiple auxiliary external devices (Choi, Figs. 4A-B), and after the communication device communicates with a first auxiliary external device among the auxiliary external devices for the particular information the processor switches to the second period in relation to the first auxiliary external device (Choi, Figs. 4A-B, 1st external electronic device 401-1 (i.e. first auxiliary external device) and Par. 127) while maintaining the first period in relation to the auxiliary external devices other than the first auxiliary external device (Choi, Figs. 4A-B and Pars. 128-129, electronic device 400  select (420) an external electronic device whose latest connection time information is closest to a current time point, among the remaining authentication devices except for the authentication-failed external electronic device (e.g., 1st external electronic device 401-1)).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Choi into the combination of Gu, Maldari and Nagareda to sequentially or arbitrarily select one external electronic device among a plurality of remaining external electronic devices for communication.

Regarding claim 15, method of claim 15 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        10/22/2022